                Case 19-18883-RAM       Doc 46     Filed 03/19/20   Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                  DIVISION: MIAMI

 In re:                                            Case No.19-18883-BKC-RAM
                                                   Chapter 7
 VERNELL ROBINSON

                       Debtor /


    DEBTOR’S MOTION FOR ENLARGMENT OF TIME TO DO LEGAL RESEARCH
   REGARDING TRUSTEE’S OBJECTION TO DEBTOR’S CLAIM OF EXEMPTIONS
          Debtor moves as captioned and states

          1.   Debtor filed her petition on July 1, 2019. The trustee filed an Objection to

Debtor’s Claim of Exemptions, in Addition to Motion to Compel Debtor to Turnover Control

of Personal Injury Claim (Doc 37).

          2.   Debtor on March 16, 2020 filed a Notice of Withdrawal on Motion to Vacate

the Trustee retained attorney Martin Hannan for debtor’s personal injury. The Motion in

part stated. There is in this case a United States Constitutional issue which is being

researched. Debtor elected the federal exemptions it appears Florida opted out of the

Federal exemptions. Opt out would be constitutional if the Florida State Exemptions

provided exemptions equal to the Federal exemptions. As the Florida Exemptions do not

recognize a payment…on account of personal bodily injury…. It appears that is

Unconstitutional in light of the Constitution Article I §8, Clause 4 providing Congress shall

have the power to establish uniform Laws on the subject of Bankruptcies throughout the

United States; There is nothing uniform in allowing Florida to change the federal

exemption to no exemption for bodily injury.

                                               1
              Case 19-18883-RAM        Doc 46     Filed 03/19/20   Page 2 of 3



       3.     Lawrence Shoot has two places where he continuously does legal research.

The law library at 73 West Flagler Street has four computers for West Law research. On

Saturday afternoon the University of Miami Law School Library. Both locations are

presently closed expecting to open on or about April 4, 2020.

       4.     The trustee’s attorney objection to claim of exemptions is set for hearing on

April 2, 2020 at 11:00 a.m. Debtor’s attorney has been limited to Google searches

regarding the Constitutional issue. It appears that it may or should be unconstitutional as it

applies to a person who suffered personal bodily injury to have allowed Florida to opt out

of the federal exemption and Florida failing to provide a similar exemption for debtor.

       5.     It is arbitrary and discriminatory and adversely impacts the weakest among

us, a person who suffered personal bodily injury.

       WHEREFORE it is respectfully requested the hearing set for April 2, 2020 be

carried over to May 2020.



                                                         “LS”
                                                  Lawrence Shoot
                                                  Fla. Bar# 112950
                                                  4830 S.W. 92 Ave.
                                                  Miami, FL. 33165
                                                  (305) 270-2110
                                                  lshoot@bellsouth.net




                                              2
              Case 19-18883-RAM        Doc 46     Filed 03/19/20   Page 3 of 3




                               CERTIFICATE OF SERVICE


I certify service by ECF e mail on the list of parties who receive e mail notice on March 19,
2020 including


Christian Somodevilla, Esq.
2 South Biscayne Blvd. Ste 2300
Miami, FL. 33131


Assistant U.S. Trustee
51 S.W. 1st Ave Room 1204
Miami, FL. 33130



                                                         “LS”
                                                  Lawrence Shoot
                                                  Fla. Bar# 112950
                                                  4830 S.W. 92 Ave.
                                                  Miami, FL. 33165
                                                  (305) 270-2110
                                                  lshoot@bellsouth.net




                                              3
